Pratt, J.
We think the two orders appealed from should be affirmed. The stipulations for a new hearing after the first report was made, and the proceedings under it, concluded the petitioners upon all matters embraced in the petition, unless some error was committed by the commissioners in making the award. It was competent for the parties to submit to the commissioners all questions arising under the petition, and they seem to have done so by the stipulation. No error in principle in making the award appears upon the face of the report, or is pointed out by the appellants.
The award purports to state the amount that ought justly to be made to the claimants by reason of taking the laúd, and by reason of the construction and maintenance of the reservoir, and it nowhere appears that in point of fact it is not correct. It whs not incumbent upon the commissioners to separately state the various items that made up the aggregate of their award, nor to specify the grounds of their decision. In Matter of New York Central and Hudson River Railroad, 70 N. Y., 191; Matter of New York, Woodharen and Rutland Railroad Company, 13 Week. Dig., 439. Neither does it appear that interest was disallowed. It is to be presumed that interest was allowed if the party was entitled thereto. Pierce on Railroads, 220. The principles applicable to both cases are too familiar and well settled to require comment.
Order affirmed, with costs.